DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 07 March 2022. Claims 1 and 43-71 are pending. 
Response to Amendment
In view of the amendments to independent claims 1 and 57, the rejections of claims 1 and 43-71 under 35 U.S.C. 103 are withdrawn. 
Allowable Subject Matter
Claims 1 and 43-71 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by amended independent claims 1 and 57. Claims 43-56 and 58-71 are allowable at least for their dependence on claims 1 or 57.
The closest discovered prior art, US 10,037,036 (Nilsson et al.), discloses determining a safe trajectory for a vehicle based on the presence of occluded areas in the vehicle's environment and assumptions about hypothetical events associated with hypothetical objects in the occluded areas. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669